Title: To George Washington from Brigadier General Anthony Wayne, 19 September 1777
From: Wayne, Anthony
To: Washington, George



Dear General
Paoli [Pa.] ¾ After 10: A.M. 19th Sepr 1777.

The Enemy are very quiet, washing & Cooking—they will probably Attempt to move towards Evening—I expect Genl Maxwell on their left flank every Moment and as I lay on their Right, we only want you in their Rear—to Complete Mr Howes buisness—I believe he knows Nothing of my Situation—as I have taken every precaution to prevent any Intelligence getting to him—at the same time keeping a Watchful Eye on his front Flanks & Rear.
I have not heard from you since last Night. I am your Excellencies Most Obt Huml. Sert

Anty Wayne

